DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Examiner notes that the official determination of the correct priority is still pending at the time of this Office Action. Examiner will apply prior art under the assumption that this petition is approved, but should the petition not be approved, prior art would apply differently and would not grounds for requiring a new Non-Final to be issued. Examiner is not making a determination as to the validity of the change in priority. Examiner would also note that this priority date also is close to the effective date of AIA , therefore if correction to the application type is required Applicant must submit appropriate information. 

Information Disclosure Statement
The information disclosure statement filed October 2, 2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. There is not a copy of the International Search Report issued in corresponding application no. PCT/US2013/033333 (#2 under NPL documents), therefore that has not been considered. All other documents listed have been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 61 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 61, line 3 recites “steering the drill bit” which lacks antecedent basis. Because the prior recitation in the claim is an alternative condition, therefore it does not provide the proper antecedent basis and should be recited as --steering a drill bit--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 28, 58, 61, 64, 65, and 67-69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tchakarov et al US Patent Application Publication 2010/0051347 hereinafter referred to as Tchakarov.
	Regarding claims 26, 58, 61, 64, 65, and 67, Tchakarov discloses a method of testing mechanical properties comprising disposing a probe (130 which comprises pistons 300, 302, 304) in a wellbore (102) [0034-0037, 0061 and Figure 12], measuring a displacement of the probe into a wall of the wellbore (as shown embedded in the wall on Figures 3 and 4) while measuring a load applied to the probe [0035], and applying a fluid pressure to the formation via the probe ([0034] as the probe is extended under hydraulic power, the fluid pressure, considered to be the biasing force, is translated to the formation via the probe upon contact). Regarding claim 58, see citations above and further the method includes altering a wellbore trajectory, thus steering a drill bit, based on the formation characteristics [0005-0006 - purpose of in-situ testing].
Regarding claim 28, 68, and 69, Tchakarov further discloses orienting the probes are specific angles and orientations as well as taking measurements at various angles and orientations and locations [0033, 0037].



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 59 is rejected under 35 U.S.C. 103 as being unpatentable over Tchakarov.
Regarding claim 59, Tchakarov discloses adjusting a wellbore trajectory, therefore claim 59 does not need to be rejected as only narrowing a conditional limitation. However, Examiner takes Official Notice that it is well-known to one having ordinary skill that formation stress and strength is relied upon in designing fracturing processes. Given that this is a well-known use of the information Tchakarov measures, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust fracturing processes based on the measured formation information.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Tchakarov as applied to claim 26 above, and further in view of Follini et al US Patent Application Publication 2003/0098156 hereinafter referred to as Follini.
Regarding claim 35, Tchakarov fails to teach the claimed method step. Follini teaches an analogous probe (41) for measuring wellbore formation information [0009]. Follini further teaches wherein the probe may inject fluid into the formation in order to gain more information about the formation [0041]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the probe of Tchakarov to inject fluid into the formation in order to obtain more formation information as taught by Follini. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trinh et al US Patent 7,946,357 teaches a probe on a drill bit which measures applied force to measure formation information and adjust drilling operations accordingly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/            Primary Examiner, Art Unit 3672